Case 20-04062       Doc 13     Filed 09/29/20 Entered 09/29/20 16:04:21         Main Document
                                            Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In The Matter Of:                                 )
                                                  )    Case Number 20-42597-659
BARBARA KAYE VOGT                                 )
                                                  )
                                                  )    Chapter 13
     Debtor,                                      )
                                                  )
                                                  )    Adversary Cause Number: 20-04062-659
BARBARA KAYE VOGT                                 )
                                                  )
                                                  )
     Plaintiff(s)                                 )
                                                  )
v.                                                )
                                                  )
BCMB1 TRUST                                       )
                                                  )
     Defendant.                                   )
                                                  )


      DEFENDANT BCMB1 TRUST’S CORPORATE OWNERSHIP STATEMENT
        COMES NOW, Defendant, BCMB1 Trust, (“Defendant”) by and through counsel, and

for its Disclosure Statement made pursuant to Federal Rule of Civil Procedure 7.1 and

Bankruptcy Rule 7007.1, states:

        1.      Defendant is a non-governmental corporate party.

        2.      Defendant does not have a parent corporation.

        3.      No publicly held corporation owns 10% or more of Defendant’s stock.

        4.      A supplemental disclosure statement will be filed upon any change in the

information provided herein.

Dated September 29, 2020
                                                 Respectfully Submitted by:
                                                 Millsap & Singer, LLC
                                             1                                MS 202547.410859 BK
Case 20-04062   Doc 13   Filed 09/29/20 Entered 09/29/20 16:04:21      Main Document
                                      Pg 2 of 3



                                         /s/ Christopher D. Lee
                                         Cynthia M. Kern Woolverton, #47698, #47698MO
                                         Stewart C. Bogart, #67956, #67956MO
                                         Muhammad Esa Ahmed, #70619, #70619MO
                                         Christopher D. Lee, #63024, #63024MO
                                         Attorneys for Movant
                                         612 Spirit Drive
                                         St. Louis, MO
                                         Telephone: (636) 537-0110
                                         Facsimile: (636) 537-0067
                                         bkty@msfirm.com

                                         Attorneys for BCMB1 Trust




                                     2                               MS 202547.410859 BK
Case 20-04062      Doc 13     Filed 09/29/20 Entered 09/29/20 16:04:21             Main Document
                                           Pg 3 of 3


                                  CERTIFICATE OF SERVICE

        I certify that a copy of this document was either electronically mailed or forwarded first-
class regular mail September 29, 2020 to the following parties:


                                              /s/Christopher D. Lee



Barbara Kaye Vogt
1486 Donna Drive
Arnold, MO 63010

Jeffrey Lane Ringling
Rosenthal & Ringling
Attorney for Debtor
11430 St. Charles Rock Road, Ste A
Bridgeton, MO 63044




                                             3                                  MS 202547.410859 BK
